TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 7, 2016



                                     NO. 03-14-00617-CR


                                 Nathaniel Paul Fox, Appellant

                                              v.

                                 The State of Texas, Appellee




       APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
 AFFIRMED IN PART; VACATED IN PART -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was error in the trial court’s judgment.

Because of the double-jeopardy violation, we vacate the conviction for aggravated assault of a

family or household member with a deadly weapon and the related prison sentence, and

otherwise affirm the judgment. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.